Title: From Thomas Jefferson to Samuel Huntington, 28 March 1781
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond March 28th. 1781.

I forward to your Excellency, under cover with this, copies of letters recieved from Major General Greene and Baron Steuben which will give you the latest state of the situation of things with us and in North-Carolina.
[I observe a late resolve of Congress for furnishing a number of arms to the Southern States; and I lately wrote you on the subject of ammunition and cartridge-paper. How much of this State the  enemy thus reinforced may think proper to possess themselves of, must depend on their own moderation and caution ’till these supplies arrive.] We had hoped to have received by the French Squadron under Mons: Tilly eleven hundred stand of Arms which we had at Rhode-Island, but were disappointed. The necessity of hurrying forward the troops intended for the Southern operations will be doubtless visible from this letter. I have the honor to be with the greatest respect Your Excellency’s most obedient and most humble Servant,

Th: Jefferson

